UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No 15-2862

                           UNITED STATES OF AMERICA
                                          v.
                            MAXIMO MATEO-MEDINA
                                a/k/a David Contreras
                                  a/k/a Luis Nieves
                                a/k/a/ Joseph Robles,
                               Maximo Mateo-Medina,
                                      Appellant

                           (E.D. Pa. No. 2-15-cr-00055-001)


                                       ORDER

      At the direction of the Court, the opinion and judgment entered on December 30,
2016 are hereby VACATED.

For the Court,


Marcia M. Waldron, Clerk

Date:        January 3, 2017
tyw/cc:      Brett G. Sweitzer, Esq.
             Bernadette A. McKeon, Esq.
             Clare P. Pozos, Esq.